IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,833-03


                                 IN RE EFRAIN LOPEZ, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1428270-A IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 179th District Court District Court of Harris County, that more than 180 days

have elapsed since an order designating issues was signed, and that the application has not yet been

forwarded to this Court.

        Respondent, the Judge of the 179th District Court District Court of Harris County, shall file

a response with this Court by having the District Clerk submit the record on such habeas corpus

application. In the alternative, Respondent may resolve the issues set out in the order designating
                                                                                               2

issues and then have the District Clerk submit the record on such application. In either case,

Respondent’s answer shall be submitted within 30 days of the date of this order. This application

for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted his

response.



Filed: November 15, 2017
Do not publish